Citation Nr: 0626594	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a spinal tap performed at a Department of 
Veterans Affairs medical center in January 1976 resulting in 
low back pain.  

2.  Entitlement to service connection for Diabetes Mellitus, 
Type II, (DM) due to herbicide exposure.

3.  Entitlement to service connection for a skin rash, to 
include as a result of herbicide exposure.  

4.  Entitlement to service connection for residuals of a 
hemorrhoidectomy/hemorrhoids.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran and his spouse appeared at a Travel Board hearing 
in Las Vegas before the undersigned in May 2005.  

The issues of entitlement to service connection for DM, Type 
II, due to herbicide exposure; a skin rash, to include as a 
result of herbicide exposure; residuals of a 
hemorrhoidectomy/hemorrhoids; and PTSD are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDING OF FACT

The objective and probative medical evidence reflects that 
the veteran did not incur any residuals or damage due a 
spinal tap performed in January 1976 as the proximate result 
of a lack of skill, carelessness, negligence or error 
judgements, or unforeseen event in VA treatment.


CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a spinal tap performed in January 1976 at a VA medical 
center, resulting in low back pain, is not established.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The July 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The July 2003 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such is the case here. 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As to the 
issue of compensation for residuals of a spinal tap resulting 
in low back pain, as the Board concludes below that the 
preponderance of the evidence is against this claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records relating to this claim have been obtained.  
No other relevant records relating to this claim have been 
identified.  

As to the necessity for an examination, the Board notes that 
there is no competent evidence that any residuals or damage 
due to the spinal tap was the proximate result of a lack of 
skill, carelessness, negligence or error judgements, or 
unforeseen event in VA treatment.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this case, no further action is necessary to 
assist the appellant.

II. Legal Analysis

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of a spinal 
tap resulting in low back pain due to surgery performed by VA 
at a medical center in Long Beach, California.

The veteran has indicated that it is his belief that his 
current low back problems arise as a result of a spinal tap 
performed during a January 1976 hospitalization for his 
hemorrhoidectomy.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  The 
additional disability must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1) (2005).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2005).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2005).

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (2005).

VA treatment and surgical notes show that in January 1976, 
the veteran underwent a spinal tap in conjunction with his 
hemorrhoid surgery that was performed at the VA medical 
center in Long Beach, California.  Surgical and hospital 
notes do not reveal any complaints or findings with regard to 
the spinal tap or a back disorder.  The veteran was released 
in January 1976 in stable condition.  

In a March 2003 outpatient treatment record, the veteran was 
noted to have had back pain for a number of years.  Following 
examination, a diagnosis of low back pain with radicular 
symptoms was rendered.  The etiology was noted to be 
uncertain.  

At the time of a September 2003 outpatient visit, the veteran 
reported having chronic low back pain.  The veteran claimed 
the pain started after a spinal tap that he had years ago.  
Following examination, a diagnosis of chronic low back pain 
of questionable etiology was rendered.  

During his May 2005 hearing, the veteran indicated that the 
pain in his lower back started about one to two weeks after 
he had a spinal tap.  The veteran indicated that he had back 
pain until this day.  

There is no competent medical evidence of additional 
disability as the result of training, hospital care, medical 
or surgical treatment, or an examination furnished by the VA.  
However, even assuming arguendo that the veteran has 
additional disability, the record is completely negative for 
any objective medical evidence that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.

There is nothing in the claims file, other than the veteran's 
own contentions, to document that the spinal tap performed in 
1976 led to additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA, or was not reasonably foreseeable.  
However, as the evidence does not show that the veteran 
possesses medical expertise, his statements and hearing 
testimony are not probative on this issue.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinion cannot be accepted 
as competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The veteran has not provided 
any medical evidence to support his assertions.

In this regard, there is no evidence that the spinal tap 
performed in conjunction with the hemorrhoidectomy caused 
additional disability.

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran suffers from additional 
disability, which was sustained as a result of the January 
1976 spinal tap and is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or other 
fault on the part of VA in furnishing the surgical treatment, 
or was not reasonably foreseeable.  As such, the veteran's 
claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for residuals of a spinal tap resulting in 
low back pain must be denied.


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a spinal 
tap performed at a VA medical center in January 1976, 
resulting in low back pain, is denied.


REMAND

With regard to the issues of service connection for a skin 
rash and hemorrhoids, the Board notes that at the time of his 
May 2005 hearing, the veteran reported that he received 
treatment for these disorders from several private physicians 
in the years immediately following service.  The veteran 
testified that he received treatment for both disorders while 
in service and that he received treatment from Drs. Bentley 
and Angus for his skin disorder and from Dr. Angus for his 
hemorrhoids in the years following service.  He also reported 
treatment at the University Medical Center (formerly the 
Southern Memorial Hospital) and Lake Mead Hospital, for the 
disorders at issue.  The veteran supplied the addresses for 
the physicians, and locations for the hospitals, and 
requested that an attempt be made to obtain these records.

As to the issue of service connection for DM, Type II, as 
secondary to exposure to herbicides, the Board notes that the 
veteran's current records contain a diagnosis of a history of 
DM in the history section of medical problems listed for the 
veteran.  However, the Board notes that he has not been 
afforded a VA examination to determine whether he currently 
has DM.  The Board observes that exposure to herbicides as a 
result of Vietnam service has been conceded.  Thus, based 
upon the notation of diabetes in the medical problem section 
of a VA treatment record and the conceded exposure to 
herbicides while in Vietnam, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
if he currently has DM and, if so, whether it is related to 
his period of service, including as a result of exposure to 
herbicides.  

As to the issue of service connection for PTSD, the Board 
notes that VA treatment records contain several diagnoses of 
PTSD.  The veteran claims he was exposed to stressful combat-
related situations while stationed aboard the USS Askari.  
Records indicate he was stationed aboard that ship from April 
1969 to April 1970.  The Board further observes that the 
veteran has reported several stressors which cannot be 
verified.  However, the Board notes that the history of the 
USS Askari reveals that the USS Askari participated in 
various operations to include operation GIANT SLINGSHOT, 
which was conducted during the first eight months of 1969.  
The Askari was noted to have maintained and serviced river 
assault watercraft operating on various rivers, canals, and 
adjacent waterways in Vietnam.  It was noted that the primary 
goal of GIANT SLINGSHOT was to seal off the waterways leading 
into Vietnam from Cambodia in order to prevent the 
transportation of Viet Cong men and material.  River assault 
craft participating in this operation sustained incessant 
wear and tear under combat conditions and the Askari was 
noted to be always in close proximity to the operating areas 
in order to repair and service these crafts.  It was also 
noted that in 1970 the Askari and its personnel carried 
supplies to combat units operating in Cambodia.  

Based upon the history reported, the Board is of the opinion 
that the veteran should be afforded a VA psychiatric 
examination, to determine if the veteran currently has PTSD, 
and if so, whether it related to his period of service, 
including identification of the specific stressors which 
result in the diagnosis of PTSD.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  This case must therefore be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection and/or a 
higher rating is awarded.  The notice should also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claims file, 
copies of all medical records 
regarding the veteran's treatment by 
Dr. Bentley, Old Railroad Hospital 
Ave., Palestine, Texas, for the period 
from 1970 to the present.  

3.	The RO should, after obtaining proper 
authorization from the veteran, obtain 
and associate with the claim file, 
copies of all medical records 
regarding the veteran's treatment by 
Dr. Angus, 1321 N. McDaniels Ave., 
Ste. 105, North Las Vegas, Nevada 
89030, for the period from 1970 to the 
present.

3.	The RO should obtain copies of all 
medical records regarding the 
veteran's treatment at the Henderson 
VAMC (formerly known as St Rose del 
Lima and now called St. Rose 
Dominican) for the period from 1970 to 
the present.  

4.	The RO should obtain copies of all 
medical records regarding the 
veteran's treatment at the University 
Medical Center (previously known as 
Southern Memorial Hospital), 
Charleston Avenue, Las Vegas, Nevada, 
for the period from 1970 to the 
present; and at the Lake Mead 
Hospital, Lake Mead or Buena Vista, 
Nevada.

5.	The veteran should be scheduled for an 
appropriate VA examination to 
determine the etiology of any 
currently diagnosed diabetes mellitus 
found to be present.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that any diagnosed 
diabetes mellitus was proximately 
caused by the veteran's military 
service (including exposure to Agent 
Orange) or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 degree of probability). A 
complete rationale should be provided 
for all opinions.  The claims folder 
should be made available to the 
examiner for review prior to 
examination and the examination report 
should indicate if the records were 
reviewed.  

6.	Then, veteran should be scheduled for 
a VA dermatology examination to 
determine the etiology of any current 
skin disorder found to be present.  If 
a skin disorder is diagnosed, the 
examiner is requested to render an 
opinion as to whether it at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any 
currently diagnosed skin disorder is 
related to the veteran's period of 
active service (including as a result 
of exposure to herbicides) or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
degree of probability).  A complete 
rationale should be provided for all 
opinions rendered.  The claims folder 
should be made available to the 
examiner for review and the 
examination report should indicate if 
the records were reviewed.  

7.	Then, the veteran should be scheduled 
for a VA examination to determine the 
etiology of any currently diagnosed 
residuals of a hemorrhoidectomy or 
hemorrhoid disorder found to be 
present.  If a hemorrhoid disorder is 
diagnosed, the examiner is requested 
to render an opinion as to whether it 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently hemorrhoid disorder 
is related to the veteran's period of 
active service or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 degree of 
probability).  A complete rationale 
should be provided for all opinions 
rendered.  The claims folder should be 
made available to the examiner for 
review and the examination report 
should indicate if the records were 
reviewed.  

8.	Then, the veteran should be scheduled 
for a VA examination by a psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the diagnoses and etiology 
of any psychiatric disorder(s) found 
to be present, including PTSD which 
may be present.  The claims file must 
be made available to the examiner.  
Any indicated tests and studies should 
be performed and all findings should 
be reported in detail.  

a.	The examiner is advised that the 
veteran served aboard the USS 
Askari from 1969 to 1970 when it 
participated in Operation GIANT 
SLINGSHOT, that it maintained and 
serviced river assault watercraft 
in the waterways in Vietnam, and 
that in 1970 the ship and its 
personnel were noted to carry 
supplies to combat units in 
Cambodia.  

b.	The examiner should elicit as 
much detail as possible from the 
veteran as to his claimed 
stressors, e.g., locations, 
dates, and identities of 
individuals involved.  Then, 
pending verification of the 
veteran's exposure thereto, the 
examiner should consider the 
veteran's alleged in-service 
stressors for the purpose of 
determining whether such 
stressors were severe enough to 
have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to 
support the diagnosis of PTSD 
have been satisfied by the in-
service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-IV.

c.	If the veteran is found to have 
PTSD, the examiner is requested 
to identify the diagnostic 
criteria, including the specific 
stressor(s) supporting the 
diagnosis. 

d.	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested 
to render an opinion as to 
whether it is at least as likely 
as not (i.e., at least a 50-50 
probability) that any such 
diagnosed psychiatric disorder 
was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).  

e.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  The 
claims file must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims file was 
made.  

f.	Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

9.	Thereafter, the RO should readjudicate 
the appellant's claims for service 
connection for DM, a skin rash, 
residuals of a 
hemorrhoidectomy/hemorrhoids, and 
PTSD. If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the August 2004 SOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


